Appellant was convicted of misdemeanor theft, and his punishment assessed at a fine of $50 and six months imprisonment in the county jail.
1. The first ground of the motion for a new trial insists that the affidavit and information charge no offense against the laws of the State of Texas. The information is in the usual stereotyped form.
2. The third ground of the motion for new trial complains the court erred in failing and refusing to sustain appellant's motion to *Page 595 
quash panel of the jury because the same was not drawn by a jury commission as by law required, and because said panel was summoned by the sheriff the first day of court, and because the defendant was compelled and forced to try case before a jury not drawn as by law required. The bill of exception presenting this matter shows that appellant moved to quash the panel of the jury summoned by the sheriff under direction of the judge of said court, with which appellant was tried, on the ground, as stated, that the jury commissioners had not selected the jury. The bill of exceptions does not show that it was not a matter of clear inadvertence or oversight that brought about the failure to draw a jury. The statute says if for any cause the jury is not selected the sheriff may summon the jury. This question has been directly passed on by this court, and held that where there was not a wilful violation of the terms of the statute in failing to have jury commissioners appointed to select jurors, that this would excuse the drawing of the jury by commissioners. We accordingly hold there was no error in forcing appellant to be tried before the jury complained of in this case.
We have carefully reviewed all of appellant's assignments of error, and finding nothing in the record authorizing a reversal of the case, the evidence being sufficient, the judgment is affirmed.
Affirmed.